Case 9:20-cr-80074-RAR Document 11 Entered on FLSD Docket 11/13/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-80074-CR-Ruiz/Reinhart

UNITED STATES OF AMERICA

vs.

HANNAH ROEMHILD,
         Defendant.
                                  /

                         GOVERNMENT=S RESPONSE TO
                       THE STANDING DISCOVERY ORDER
       The United States hereby files this response to the Standing Discovery Order. This response
also complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16, and is numbered to
correspond with Local Rule 88.10.

       (a)           Audio/video recordings which contain recordings of conversations had by the
                     defendant were mailed to defense counsel. The written record containing the
                     substance of any oral statement made by the defendant before or after arrest in
                     response to interrogation by any person then known to the defendant to be a
                     government agent was mailed to defense counsel. A thumb drive with other
                     discovery items was mailed to defense counsel.

                     The defendant did not testify before the Grand Jury.

       (b)           DEMAND FOR RECIPROCAL DISCOVERY: The United States requests
                     the disclosure and production of materials, pursuant to the Standing Discovery
                     Order and to Rule 16(b) of the Federal Rules of Criminal Procedure.

                     The defendant does not have a criminal record other than her arrest in
                     connection with State of Florida vs. Hannah Roemhild, Case No. 50-2020-CF-
                     001029-AXXX-MB.

       (c)           The government will disclose any information or material which may be
                     favorable on the issues of guilt or punishment within the scope of Brady v.
                     Maryland, 373 U.S. 83 (1963), and United States v. Agurs, 427 U.S. 97 (1976).

       (d)           The government will disclose any payments, promises of immunity, leniency,

                                                1
Case 9:20-cr-80074-RAR Document 11 Entered on FLSD Docket 11/13/2020 Page 2 of 4




                  preferential treatment, or other inducements made to prospective government
                  witnesses, within the scope of Giglio v. United States, 405 U.S. 150 (1972), or
                  Napue v. Illinois, 360 U.S. 264 (1959).

      (e)         The government will disclose any prior convictions of any alleged co-
                  conspirator, accomplice or informant who will testify for the government at
                  trial.

      (f)         The defendant was identified in a show-up. The details are contained in the
                  thumb drive that was mailed to defense counsel.

      (g)         The government has advised its agents and officers involved in this case to
                  preserve all rough notes.

      (h)         The government will timely advise the defendant of its intent, if any, to
                  introduce during its case in chief proof of evidence pursuant to F.R.E. 404(b).
                  You are hereby on notice that all evidence made available to you for inspection,
                  as well as all statements disclosed herein or in any future discovery letter, may
                  be offered in the trial of this cause, under F.R.E. 404(b) or otherwise (including
                  the inextricably-intertwined doctrine).

      (i)         The defendant is not an aggrieved person, as defined in Title 18, United States
                  Code, Section 2510(11), of any electronic surveillance.

      (j)         The government has ordered transcribed the Grand Jury testimony of all
                  witnesses who will testify for the government at the trial of this cause.

      (k)         No contraband is involved in this indictment.

      (l)         The SUV used in the commission of this offense is in the government’s
                  possession. It can be viewed by contacting the undersigned.

      (m)         Latent fingerprints and palm prints found on the SUV used in the commission
                  of this offense have been identified by a government expert as those of the
                  defendant. The Latent Prints Reports are contained in the thumb drive that was
                  mailed to defense counsel.

      (n)         The government will make every possible effort in good faith to stipulate to all
                  facts or points of law the truth and existence of which is not contested and the
                  early resolution of which will expedite the trial.

      (o)         The government will comply with the Schedule of Discovery.


                                              2
Case 9:20-cr-80074-RAR Document 11 Entered on FLSD Docket 11/13/2020 Page 3 of 4




       The government is aware of its continuing duty to disclose such newly discovered additional
information required by the Standing Discovery Order, Rule 16(c) of the Federal Rules of Criminal
Procedure, Brady, Giglio, Napue, and the obligation to assure a fair trial.

                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY

                                           By:       s/Rolando Garcia
                                                     Rolando Garcia
                                                     FL Bar No. 763012
                                                     Assistant U.S. Attorney
                                                     Rolando.Garcia@usdoj.gov
                                                     500 S. Australian Avenue, Suite 400
                                                     West Palm Beach, Florida 33401
                                                     TEL: (561) 820-8711
                                                     FAX: (561) 805-9846




                                                 3
Case 9:20-cr-80074-RAR Document 11 Entered on FLSD Docket 11/13/2020 Page 4 of 4




                                 CERTIFICATE OF SERVICE


       I hereby certify that on November 13, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF.

                                                     s/Rolando Garcia
                                                     Rolando Garcia
                                                     Assistant U.S. Attorney




                                                 4
